Citation Nr: 0510491	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1964 to 
October 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the San Diego, 
California, VA Regional Office (RO).  This case was remanded 
by the Board in June 2004 for a VA examination.  An 
examination was performed and the case is again before the 
Board.

The veteran testified before a hearing at the RO in December 
2002. 


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is an acquired psychiatric disability 
otherwise related to such service. 


CONCLUSION OF LAW

 
An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2001 
and August 2004 RO letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2001 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in March 
2000 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service personnel records, 
private medical records, VA medical records and a VA medical 
examination with etiology opinion.  Since the appellant was 
afforded a VA examination with opinion in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The RO searched for the veteran's service medical 
records but unfortunately none are available.  The RO sent a 
letter to a social worker to obtain treatment records and the 
records have been made part of the file.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Service personnel records revealed that the veteran was given 
a general discharge by reason of a behavior disorder and some 
unauthorized absences of short duration.  Service personnel 
records revealed that the veteran was also given a 
psychiatric evaluation in October 1965.  The examiner 
indicated that the veteran was experiencing extreme 
dissatisfaction with his job and the Air Force.  The examiner 
recommended retaining the veteran in the service and not 
attempting to retrain him for another career field.  No 
mental illness was diagnosed.

The veteran underwent a psychiatric evaluation in November 
1996 by a Doctor Mickel Weinberg, M.D.  Dr. Weinberg 
diagnosed a recurrent, moderate major depressive disorder, 
PTSD, and panic disorder without agoraphobia.  According to 
Dr. Weinberg's observations the veteran's psychiatric 
problems seem to be associated with a 1986 assault, a 1992 
serious physical injury suffered at work, and childhood 
abuse.  At the examination the veteran was appropriately 
dressed, soft spoken, almost timid, and expressed sadness and 
a sense of burden on his face.  The veteran was well spoken, 
had a good vocabulary, but struggled at times to find simple 
words.  The veteran's memory was adequate though not 
sparkling.  There was no evidence of hallucinations, 
delusions, thought disorders, or active suicidal ideation.  
As part of his assessment Dr. Weinberg stated that the 
veteran had a "history of two severe traumatic experiences 
which have changed his life precipitating multiple 
psychiatric disorders."  

The file also includes a September 1998 letter from Lauren 
Golden, a licensed clinical social worker, indicating that 
she had been treating the veteran since June 1996.  Ms. 
Golden indicated that up until 1992 the veteran "led a 
stable, responsible life.  At that time he experienced the 
first of a series of unfortunate events, any one of which 
could be considered traumatic and incapacitating."  In an 
August 1999 treatment summary, Ms. Golden noted that in 
"therapy he has been confronting issues that cause terror 
and panic, fears of failing, rage and major losses.  He is 
able to connect his childhood experience and patterns with 
current precipitating events."  

A September 1998 letter from a University of California, San 
Diego Psychopharmacology Research Program indicated that he 
had a reduction of panic attacks by taking Nefazodone.  VA 
treatment reports indicate that the veteran received 
psychiatric treatment in the form of group therapy from 
January 1993 through December 1993.  The veteran was also 
treated for his depression by the VA from June 1999 through 
December 2002.      

The veteran received a VA mental health examination in 
December 2004.  At the examination the veteran showed little 
emotion.  The examiner found no impairment in his thought 
process or his communication.  The examiner found no 
delusions, hallucinations, suicidal ideation, or homicidal 
ideation.  The veteran was maintaining his personal hygiene.  
The veteran complained of some memory loss but the examiner 
found no objective memory loss or impairment.  The veteran 
was somewhat vague about his past history.  The examiner 
found no obsessive or ritualistic behavior.  Speech rate and 
flow was normal.  The examiner found no signs of panic 
attacks.  The veteran had a very blunted affect.  The veteran 
reported poor sleep without medication.  The examiner 
reviewed the veteran's entire file.  The examiner stated that 
the veteran has a dysthymic disorder "that at time evolves 
into a major depressive disorder."  Consequently, the 
examiner diagnosed dysthymic disorder and major depressive 
disorder by history.  The examiner stated, "I do not see any 
evidence based on the interview and in the records that there 
is a connection to service."  The examiner based his 
difficulty on an abusive childhood, a very acrimonious 
divorce, and heavy drinking.        

The RO sent the veteran an August 1999 letter including a VA 
Form 21-4138 requesting him to identify any stressful 
incidents in-service that caused his psychiatric problems.  
However, the veteran never returned the form.  The veteran 
testified at a hearing before a decision review officer in 
December 2002.  At the hearing the veteran stated that his 
difficulty with his job while in the Air Force which 
culminated with his general discharge caused his PTSD.  
Specifically, the veteran complained of discrimination and 
harassment while in-service.    

Dr Weinberg diagnosed the veteran with PTSD in November 1996.  
The veteran's most recent mental health examination in 
December 2004 did not find a diagnosis of PTSD.  In any 
event, there is no evidence of a relationship between the 
veteran's current PTSD and service.  Dr. Weinberg's diagnosis 
of PTSD was linked to the veteran's 1986 assault and 1992 
work injury.  There was no medical evidence of a relationship 
to service.  The Board recognizes the veteran's testimony at 
the hearing that he believes difficulties in the Air Force 
brought about his PTSD.  However, the veteran is not a 
trained medical professional.  Medical diagnoses and opinions 
as to medical etiology require diagnostic skills and must be 
made by trained medical personnel.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, neither Dr. Weinberg, Ms. 
Golden, nor the 2004 VA examiner felt the difficulties in-
service significant enough to mention in their letters or 
examinations and instead related the veteran's mental illness 
to other factors.  Since there is no link between the 
veteran's claimed in-service stressor and the veteran's PTSD, 
service connection is not warranted. 

Likewise, there is no relationship to service for the 
veteran's other diagnosed disabilities of depression, panic 
disorder without agoraphobia, and dysthymic disorder.  The 
veteran had no diagnosed mental disability in-service.  The 
first medical evidence of a diagnosed mental disability is in 
1996, although the veteran was being psychiatrically treated 
in 1993.  Either way, the veteran's psychiatric disability 
did not occur for more than twenty-five years after service.  
Moreover, none of the mental health professionals related any 
mental illness to service.  Dr. Weinberg related his mental 
health problems to a 1986 assault, a 1992 serious physical 
injury, and childhood abuse.  Ms. Golden related the 
veteran's mental illness to his reaction to his injury in 
1992 which also triggered childhood memories.  The December 
2004 VA examiner related the veteran's mental illness to his 
abusive childhood, a very acrimonious divorce, and heavy 
drinking.  The VA examiner specifically found that there was 
no relationship between the veteran's current mental illness 
and service.  Since there is no evidence of a relationship to 
service for the veteran's mental illness, service connection 
is not warranted.           

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


